Title: To George Washington from Chavannes de La Giraudière, 10 July 1787
From: Chavannes de La Giraudière
To: Washington, George



Sir,
Charleston [S.C.] July 10th 1787.

Altho’ I am not personally known to your Excellency I hope that a summary acct of my situation and that of an ancient & illustrious family who are, at this time, overwhelmed with miseries, will be sufficient to excite your attention, and draw down your beneficience upon the father & the children. A particular detail of my misfortunes would be too long & tedious for your Excellency’s perusal; a number of respectable Characters by whom you are surrounded can attest to the truth of them.
A dispute with the late Count de Maurepas respectg a sum of Money for which the Royal treasurey was indebted to my father, (a sum which would have been thought considerable even for persons of the first rank) was the cause of my coming to America. Threatened with the Bastille, but entrusted with the conducting 60 invalids to the Château de Ham in Piccardy, I went to Amsterdam with my family, intending, after the peace, to retire to Virginia with Mr Mayo, my particular friend, with

whom I was very intimate at Paris, & to whom I had lent a sum of money which might be considered as a handsome fortune.
From the 4th of Jany 1782 to the 8th of October 1784 I was engaged in writing “America delivered”, a work in 2 Vols. in which I sung the triumph of the 13 States, that of your Excellency & all those heroes who partook of the laurels which crowned you with immortal Glory. Mr Govr Morris has a copy of it.
Scarce had the Marquis de la Fayette returned to Paris when my friend & particular patron M. the Count de Segur, recommended me to this hero. I have a number of Letters from him which Mr Robert Morris & Genl Pinkney have seen, your Excellency can satisfy yourself from them. In his last, the Marquis de la Fayette advised me to go to America, promised me as many letters of recommendation, as I wished, to his friends in any part of the United States which I should chuze to go, & informed me that he should be there himself in a short time. It was then that I sat out on my voyage (after an accident which detained me more than 3 months)—After a passage of 4 Months I arrived at Philadelphia on the 24th of feby 1785. The Marquis de la Fayette had left us & I found myself possessed of two bills of exchange which were protested because there were no letters of advice recd respecting them: sick, embarassed & without friends, to compleat my misfortunes Mr Mayo had died two days before the vessel, in which he was, arrived at Boston, his loss, under my present circumstances, was like a thunder stroke to my children & myself.
In this extremity I had recourse to Mr Robt Morris, who, without any knowledge of me, upon shewg him the Marquis de la Fayette’s letters, generously lent me 100 florins, with which I repaired to Charleston where I had two acquaintances which I had formerly made in Paris: they could do but very little for me.
Before my departure from Philadelphia I addressed myself to a very rich Mercht of St Eustatius; whose sister one of my family had married in Guadaloup. I recd his letter of the 10th of May 1785; he promised me large sums which he had in the hands of Mr Van Bibber at Baltimore, & in the treasurey at Charleston. I immediately applied for the latter myself, & Mr Robt Morris had the goodness to seek after that in Baltimore, & instead of 80,000 livres drew but 83 Dollars. For my support in Charleston I was

compelled to sell 1000, of 3000 Acres of land which I possessed in the Cty of Cambden.
I am now, with my Children, upon my land; after having drawn 30 Guineas instead of 60,000 livres deposited in the publick funds by M. Van Croffen, (the merchant whom I mentioned before,) I have built me a cottage in which my son, (the last sprig of his family, who has, circulating in his body, the blood of the house of Bourbon, & 3 Royal families,) with his unhappy father, lives, and we are obliged to cut down the trees to clear a small spot whereon we may raise something to subsist us & his two sisters.
I leave your Excellency to judge of the horrors of our situation; and as an addition to these calamities; I ship’d from Philadelphia, in feby last, 3 free German families, which I transpo[r]ted here at a great expence, where they quitted me. But so far are we from accepting any offers which are made us from the Spanish Colonies, that we are determined to die, if we must, in the woods of a free country, if we cannot subsist by the labour of our hands, & if we do not meet with succour in our miserable state.
I want nothing to make me happy but 3 Negroes or 200 Guineas, I could obtain the latter from Europe, but it would be two years perhaps before I could receive them, & in that time myself & children would perish with hunger & a complication of miseries.
I have not written to the Marqus de la Fayette since I have been in America, expecting his return to this Country every year, & more particularly this year, always hoping to be able to extricate myself from my difficulties, but I now find it is impossible unless I have assistance.
In the absence of the Marquis de la Fayette (who, I am certain, would not abandon me if he was in this country) I must have recourse to the benevolence of your Excellency for present aid, or we shall perish. Mr Govr Morris, who has read my genealogy, Mr Robt Morris, to whom I am under great obligations, & Genl Pinkney, to whom I am known, can attest to the truth of a part of what I have had the honor to inform you.
It is not the gift of 200 Guineas which I dare to ask of you, it is a loan of them for 5 years upon a mortgage of my lands, which men here, who are competent judges, estimate at 24,000 livres

of France, with interest, at 7 pr Cent, there is no person who has any claim upon them as Genl Pinkney can inform you, & without this aid we are lost, entirely lost!
A recommendation from your Excellency, but such an one as is worthy of you, Sir, to Generals Waine & Sumpter would certainly have great influence with these illustrious men. My only hope, at this moment, is in your humanity. A subscription which you might propose yourself among so many illustrious & rich citizens as are now around you wou’d, perhaps, be a happy relief to me. But if all these means are inadmissible, I close by beseeching you to procure me a retreat on one of your plantations. In this last case, it is necessary Sir that you should be at the expence of transporting us, for except my house & our tattered Clothes, I do not possess one dollar exclusive of my 2000 acres of land. My only brother was killed at Savannah under Count D’Estaing. I am the first man of letters who has sung, in verse, the glory of the American Empire, and if the first family in Europe, except a prince, whom the love of liberty has brot into the united States, should perish here, without succour, what ought the Countries of Europe to think of your Republick?
My family & myself do not blush at our situation; we have deserved better; Ambition did not bring us here, but the desire of living & dying in a free country. The storm which threatened me in Europe cannot continue long. M. de Maurepas was dead before my departure from Holland. The justice & goodness of Louis XVIth is perfectly known to me—I have written proofs of the esteem & friendship of the Count de Vergennes. M. D’Estaing was so attentive as to visit me before I left Paris; thus I have reason to hope for their protection & support. But here there is no one but your Excellency to whom I can address myself in this day of difficulty & distress.
I trust that you will not be insensible to this faithful picture of my misfortunes: I assure myself that your feeling heart, (the sensibility of which I have so fully described in every part of “America delivered”) will not be indifferent to this letter, & that you soon give that aid to myself & family which will entitle you to the rank of our first deliverer. In this hope, founded upon your Virtues, I dare to subscribe myself, with the most profound respect Sir Your Excellency’s Most Hble & Obedt Servt

De Chavannes de la Giraudiere



As I shall tomorrow set out for my land, I beg your Excellency to address your answer to M. D. C. d. l. G. Citizen of South Carolina at his plantn on Black River; County of Cambden, recommended to Mr Vernapper Mercht Charleston: & if it is favourable to me, desire it to be sent to me by express.

